          Case 1:20-cv-07006-RA Document 27
                                         26 Filed 03/29/21
                                                  03/28/21 Page 1 of 1




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                          March 28, 2021

Via ECF

Hon. Ronnie Abrams, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 1506
New York, NY 10007
Tel: 212-805-0162
                       Re: Chevalier v. Staffpro, Inc. et al
                           Case No. 20-CV-07006 (RA)(BCM)
                           Motion for Extension of Time
Dear Judge Abrams:

        My firm represents plaintiff Nathanael Chevalier (“Plaintiff”) in the above-referenced
action, and I respectfully write to with the consent of opposing counsel to seek a brief one-week
extension of the deadline for the parties to submit a revised settlement agreement. This request is
being made because some additional time is needed to confer. No prior request for an extension
of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC                               Application granted.
_/s/ Abdul Hassan____________
                                                           SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF                             ______________________
                                                           Hon. Ronnie Abrams
                                                           03/29/2021
